M.D. Appeal Dkt.
                                                                        52 2017




                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CRAIG M. WHITMOYER,                        : No. 924 MAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (MOUNTAIN COUNTRY                    :
MEATS),                                    :
                                           :
                   Respondents


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED. The issues, rephrased for clarity, are as follows:



             Did the Commonwealth Court err in concluding that the term
             “instalments of compensation” in Section 319 of the Workers’
             Compensation Act, 77 P.S. § 671, encompasses both
             medical and disability compensation?

             Did the Commonwealth Court err in finding that the
             defendant-employer did not waive its rights under Section
             319 of the Workers’ Compensation Act, 77 P.S. § 671?